NUMBER 13-06-340-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: BEVY LEE WILSON
                                                                                           
                          
 
On Petition for Writ of Mandamus
                                                                                                      
               
 
                               MEMORANDUM
OPINION                                    
 
                      Before
Justices Rodriguez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 




Relator,
Bevy Lee Wilson, filed a petition for writ of mandamus in the above cause on
June 12, 2006 in which he alleges that the Respondent, the Honorable Patrick
McGuire, counsel appointed by the 117th District Court of Nueces County, Texas
to represent relator in his appeal, abused his discretion by failing to perform
his ministerial duties by not providing the appellate record to the
relator.  The relator=s petition asks this Court to compel the respondent
to provide the relator with the appeals record, clerk=s record, and court reporter=s record in cause numbers 13-05-279-CR and
13-05-280-CR, free of charge due to his indigence.  
The Court, having examined and fully considered
the documents on file and petition for writ of mandamus, is of the opinion that
relator has not shown himself entitled to the relief sought and the petition
for writ of mandamus should be denied.  See
Tex. R. App. P. 52.8.  Accordingly, the petition for writ of
mandamus is DENIED. 
 
PER CURIAM
 
 
Memorandum
Opinion delivered 
and filed this
the 13th day of June, 2006.